DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 10429608. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 is encompassed by patented claims 7 and 8.

Claims 22-23 are encompassed by patented claim 9.

Claims 24-27 are encompassed by patented claims 10-13, respectively.

Allowable Subject Matter

Claims 28-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 28, the prior art Kim (US20170150126) discloses a main camera module that performs an auto-focusing and other sub-camera modules use the auto-focusing result of the main camera module. In the third-type method, a disparity calculated from two images separately input from two camera modules is analyzed to perform auto-focusing of each of the two camera modules.  The prior art of Murakami (US2014/0168383) discloses a drive controller that is configured to (i) have the second focus lens follow a position determined by a position of the first focus lens until the first focus lens reaches a position close to an in-focus position and then (ii) move the first and second focus lenses to in-focus positions independently of each other once the first focus lens has reached the position close to the in-focus position. The prior art of Asano (US20140022636) discloses a second controller that obtains the first target position or information corresponding to the first target position from the first lens apparatus, sets focus range based on the first target position or the information corresponding to the first target position, and drives the second focus lens based on the focus range and the second in-focus information detected by the second detector. The prior art of  Hsu (US2013/0322862) discloses a focus distance of the first zoom lens 204A and/or second zoom lens 204B that may be increased or decreased by moving the position of the first zoom lens 204A and/or second zoom lens 204B relative to the first image sensor 208A and/or second image sensor 208B. Thus, while many references teaches dual focus cameras system based on one other camera focus positions, image  disparity and lens temperatures, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the camera system of claim 1 further in combination with: “ a first set of one or more lenses that define a first optical axis and a first focal length; and a first actuator configured to move the first set of lenses along the first optical axis to enable focusing for the first camera; a second camera, comprising: a second set of one or more lenses that define a second optical axis and a second focal length; and second actuator configured to move the second set of lenses along the second optical axis to enable focusing for the second camera; and at least one controller configured to: focus the first camera on an image subject based at least in part on image content corresponding to the image subject; determine a focus position of the first set of lenses at which the first camera is focused on the image subject; and focus the second camera on the image subject based at least in part on the focus position of the first set of lenses of the first camera and a focus relationship between the second camera and the first camera, wherein the focus relationship characterizes focus positionings of the second set of lenses of the second camera with respect to focus positioning of the first set of lenses of the first camera”.

Regarding independent claim 35, the prior art Kim (US20170150126) discloses a main camera module that performs an auto-focusing and other sub-camera modules use the auto-focusing result of the main camera module. In the third-type method, a disparity calculated from two images separately input from two camera modules is analyzed to perform auto-focusing of each of the two camera modules.  The prior art of Murakami (US2014/0168383) discloses a drive controller that is configured to (i) have the second focus lens follow a position determined by a position of the first focus lens until the first focus lens reaches a position close to an in-focus position and then (ii) move the first and second focus lenses to in-focus positions independently of each other once the first focus lens has reached the position close to the in-focus position. The prior art of Asano (US20140022636) discloses a second controller that obtains the first target position or information corresponding to the first target position from the first lens apparatus, sets focus range based on the first target position or the information corresponding to the first target position, and drives the second focus lens based on the focus range and the second in-focus information detected by the second detector. The prior art of  Hsu (US2013/0322862) discloses a focus distance of the first zoom lens 204A and/or second zoom lens 204B that may be increased or decreased by moving the position of the first zoom lens 204A and/or second zoom lens 204B relative to the first image sensor 208A and/or second image sensor 208B. Thus, while many references teaches dual focus cameras system based on one other camera focus positions, image disparity and lens temperatures, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest: 
“a first set of one or more lenses that define a first optical axis and a first focal length; and a first actuator configured to move the first set of lenses along the first optical axis to enable focusing for the first camera; a second camera, comprising: a second set of one or more lenses that define a second optical axis and a second focal length; and a second actuator configured to move the second set of lenses along the second optical axis to enable focusing for the second camera; a display; and one or more processors configured to: focus the first camera on an image subject based at least in part on image content corresponding to the image subject; determine a focus position of the first set of lenses at which the first camera is focused on the image subject; focus the second camera on the image subject based at least in part on the focus position of the first set of lenses of the first camera and a focus relationship between the second camera and the first camera, wherein the focus relationship characterizes focus positionings of the second set of lenses of the second camera with respect to focus positioning of the first set of lenses of the first camera; cause an image of the image subject to be captured at least partly via one or more of the first camera or the second camera; and cause the display to present the image", in combination with all other limitations of the claim.

Regarding dependent claims 29-34 and 36-40, the claims are allowed as being dependent of claims 28 and 35, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/22/2022